Citation Nr: 0000892	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to December 
1982 and from December 1983 to April 1984.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.  The 
veteran timely disagreed with that rating decision, and 
submitted a timely substantive appeal.  In an August 1997 
decision of the Board, this case was remanded in order for 
the veteran to be afforded orthopedic examinations for both 
his left and right knees.  By rating decision dated July 
1999, the RO granted service connection and assigned a 10 
percent disability evaluation for the veteran's right knee 
disorder.  In a Supplemental Statement of the Case (SSOC) 
also dated July 1999, the veteran was granted service 
connection for his left knee.  This matter has now been 
referred to the Board for resolution. 


FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed left 
knee disorder, and his period of active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a left knee disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records show that the veteran 
complained of mild tenderness over the left knee in June 
1981.  In July 1981, the veteran reported that he sustained a 
trauma to his left knee approximately 4 to 6 weeks prior.  He 
reported experiencing knee pain and having difficulty getting 
in and out of the car.  Crepitation of the knee on normal 
range of motion was noted as was tenderness and slight 
swelling of the patellar area.  The veteran was diagnosed 
with tenosynovitis.  Again in December 1981, the veteran was 
seen for complaints of pain and swelling of the left knee.  
X-rays of the left knee were negative for any abnormality.  
In March 1984, the veteran reported experiencing generalized 
knee pain.  Finally, the veteran's separation examination 
dated March 1984 shows that the veteran's lower extremities 
were "normal."  A notation reflects that the veteran 
experienced swollen and painful joints and cramps in the 
legs, primarily in the right knee from 1979 through March 
1984.  However, no mention was made of the veteran's left 
knee.

Post-service medical records show the following.  A VA 
examination report dated August 1995 shows that the veteran 
reported that his left knee hurt occasionally, but not as 
much as his right knee.  The examiner noted crepitus on 
passive flexion and extension of both knees.  There was no 
tenderness on palpation of the joint line or the patella in 
the left knee.  X-rays of the knee revealed osteoarthritis, 
but no fracture was seen.  A diagnosis for the left knee was 
not given.

X-rays of the knees taken in April 1996 revealed bilateral 
osteoarthritis with slight narrowing of the joint space 
medially.  A July 1996 VA treatment record reflects that the 
veteran reported that he had knee problems and that 
occasionally both of his knees gave out.  He also reported 
experiencing arthritis in both knees.  A diagnosis for the 
left knee was not given.

The most recent VA examination report of record regarding the 
veteran's left knee is dated November 1998.  The report 
indicates that the veteran reported injuring his left knee 
while playing ball in June 1981.  He also reported reinjuring 
his left knee in July 1981 when getting out of a car.  The 
veteran stated that he wore a brace on both of his knees and 
that he was experiencing knee pain, swelling and weakness.  
X-rays revealed mild degenerative changes in both knees.  The 
veteran reported that his left knee occasionally locks up.  
The examiner diagnosed the veteran with bilateral knee 
arthralgia and indicated that he found no evidence of 
osteoarthritis of the left knee.  The examiner opined that 
the veteran's arthritis was not attributable to an in-service 
injury. 

The evidence shows that the veteran suffers from a current 
left knee disability.  However, the veteran has not submitted 
any medical evidence that offers an opinion that his current 
left knee disability is in any way related to service.  While 
the veteran clearly believes that his left knee disorder is 
related to service, the veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his left knee 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence of a nexus or 
relationship between the current disability and service, the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis. 

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as medical 
opinions that his left knee disorder is etiologically related 
to active service.  Should the veteran obtain such evidence, 
he may request that the RO again consider his claim for 
service connection.   See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

Entitlement to service connection for a left knee disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

